Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendment
Applicant’s arguments filed 2022-10-31 with respect to the previous rejections have been fully considered and are persuasive.  The previous rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made. The previously indicated allowable subject matter remains allowable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenoshita (JP2010064597A, published on 2010-03-25) in view of Harris (US3996845A, published on 1976-12-14) and Fleischman (US5918637A, published on 1999-07-06).
Regarding claim 1, Takenoshita discloses:
An air-conditioning unit (Takenoshita, fig. 2, air conditioner A) for a vehicle, comprising:
an air-conditioning case (Takenoshita, fig. 2, case 8) in which an in-case passage (Takenoshita, fig. 1, air passage 12) is defined for air to be blown into a cabin;
a blower (Takenoshita, fig. 2, blower 23) having a blower fan (Takenoshita, fig. 2, blower fan 24) arranged in the in-case passage to rotate around a fan axis (Takenoshita, fig. 2, axis of blower fan 24) so as to blow out air sucked from one side in an axial direction of the fan axis; and
a rectifier (Takenoshita, fig. 5, ventilation resisting member 70) arranged downstream of the blower fan in a flow of air in the in-case passage, a rectifying passage (Takenoshita, figs. 7 and 9; gaps S1-S3) being defined in the rectifyier to rectify a swirling flow generated by rotation of the blower fan relative to the air blown from the blower fan, wherein
the rectifier includes a contracting rectifying passage (Takenoshita, see fig. 9) having an inlet (Takenoshita, fig. 9, bottom of ventilation resistance member 70) into which the swirling flow flows and an outlet (Takenoshita, fig. 9, top of ventilation resistance member 70) through which the rectified air flows out,
a flow path area of the outlet is smaller than a flow path area of the inlet (see Takenoshita, fig. 9),
the rectifier has a plurality of rectifying plates (Takenoshita, fig. 6: see plurality of vanes 77) to partition the rectifying passage,
Takenoshita fails to explicitly teach:
a plate thickness of each of the plurality of rectifying plates is longer at the outlet than at the inlet so as to form the contracting rectifying passage, and
an end portion of each of the plurality of rectifying plates adjacent to the inlet into which the swirling flow flows is curved along a flow direction of the swirling flow flowing into the inlet.
Harris (in the field of ventilation) teaches:
a plate thickness of each of the plurality of rectifying plates is longer at the outlet than at the inlet so as to form the contracting rectifying passage (Harris, fig. 3: see enlarged front section 42 of the vanes).
The primary reference can be modified to meet this/these limitation(s) as follows:
Substituting the vanes of Harris for the blade plates 77 of Takenoshita.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Ease assembly as the vanes of Harris are designed to be easy to assemble (Harris, col. 1, lines 37—40).
Fleischman (in the field of ventilation) teaches:
an end portion of each of the plurality of rectifying plates adjacent to the inlet into which the swirling flow flows is curved along a flow direction of the swirling flow flowing into the inlet (Fleischman, fig. 3c shows a curved orifice).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Curving the vanes.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce the space the vanes take up while maintaining the flow distance between each vane. (Fleischman, col. 7, lines 45—49).
Regarding claim 8, the combined teachings teach:
The air-conditioning unit according to claim 1, wherein a thickness of each of the plurality of rectifying plates in a thickness direction is larger on the outlet side of the rectifying passage than on the inlet side of the rectifying passage (Harris, fig. 3: see enlarged front section 42 of the vanes).
Regarding claim 11, the combined teachings teach:
The air-conditioning unit according to claim 1, wherein the end portion of each of the plurality of rectifying plates adjacent to the inlet into which the swirling flow flows is asymmetrically curved along the flow direction of the swirling flow flowing into the inlet (Fleischman, fig. 3c shows an asymmetrically curved orifice).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenoshita (JP2010064597A, published on 2010-03-25) in view of Harris (US3996845A, published on 1976-12-14) and Fleischman (US5918637A, published on 1999-07-06) as applied to claim 1 and further in view of Witzel (US4712611A, published on 1987-12-15).
Regarding claim 6, the combined teachings teach:
The air-conditioning unit according to claim 1.
The combined teachings fail to explicitly teach:
wherein each of the plurality of rectifying plates are located immediately adjacent to a downstream side of the blower fan in the flow of air in the in-case passage.
Witzel (in the field of ventilation) teaches:
wherein each of the plurality of rectifying plates are located immediately adjacent to a downstream side of the blower fan in the flow of air in the in-case passage.
The combined teachings can be modified to meet this/these limitation(s) as follows:
Move the filter mechanism 38 of Takenoshita (in the combined teachings) downstream of the ventilation resistance member 70 of Takenoshita (as modified) instead of upstream. 
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Make the air leaving the (modified) ventilation resistance member 70 and entering the filter evenly distributed (Witzel, col. 3, lines 19—21), which would make the filter used evenly and thus increase its life.
Claim(s) 1, 7, and 9—10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krofchalk (US5370576A, published on 1994-12-06) in view of Harris (US3996845A, published on 1976-12-14) and Fleischman (US5918637A, published on 1999-07-06).
Regarding claim 1, Krofchalk discloses:
An air-conditioning unit (Krofchalk, fig. 1) for a vehicle, comprising:
an air-conditioning case (Krofchalk, fig. 2: fan assembly housing 38) in which an in-case passage (Krofchalk, fig. 1: passage inside of fan assembly housing 38) is defined for air to be blown into a cabin;
a blower (Krofchalk, fig. 2: fan assembly 10) having a blower fan (Krofchalk, fig. 2: axial fan impeller 90) arranged in the in-case passage to rotate around a fan axis (Krofchalk, fig. 2: axis of axial fan impeller 90) so as to blow out air sucked from one side in an axial direction of the fan axis (Krofchalk, fig. 2: flow of outside air 26); and
a rectifier (Krofchalk, fig. 2: outlet grille members 94) arranged downstream of the blower fan in a flow of air in the in-case passage, a rectifying passage (Krofchalk, fig. 2: inside of outlet grille members 94) being defined in the rectifyier to rectify a swirling flow generated by rotation of the blower fan relative to the air blown from the blower fan, wherein
the rectifier has a plurality of rectifying plates (Krofchalk, fig. 2: see plurality of plates in outlet grille members 94) to partition the rectifying passage.
Krofchalk fails to explicitly teach:
the rectifier includes a contracting rectifying passage having an inlet into which the swirling flow flows and an outlet through which the rectified air flows out,
a flow path area of the outlet is smaller than a flow path area of the inlet,
a plate thickness of each of the plurality of rectifying plates is longer at the outlet than at the inlet so as to form the contracting rectifying passage, and
an end portion of each of the plurality of rectifying plates adjacent to the inlet into which the swirling flow flows is curved along a flow direction of the swirling flow flowing into the inlet.
Harris (in the field of ventilation) teaches:
the rectifier includes a contracting rectifying passage (Harris, fig. 1: passage defined by vanes 40) having an inlet (Harris, fig. 1: inlet of passage defined by vanes 40) into which the swirling flow flows and an outlet (Harris, fig. 1: outlet of passage defined by vanes 40) through which the rectified air flows out,
a flow path area of the outlet is smaller than a flow path area of the inlet (Harris, fig. 3: see passage defined by vanes 40, not numbered in fig. 3),
a plate thickness of each of the plurality of rectifying plates is longer at the outlet than at the inlet so as to form the contracting rectifying passage (Harris, fig. 3: see enlarged front section 42 of the vanes).
The primary reference can be modified to meet this/these limitation(s) as follows:
Substituting the vanes of Harris for the outlet grille members 94 of Krofchalk.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Ease assembly as the vanes of Harris are designed to be easy to assemble (Harris, col. 1, lines 37—40).
Fleischman (in the field of ventilation) teaches:
an end portion of each of the plurality of rectifying plates adjacent to the inlet into which the swirling flow flows is curved along a flow direction of the swirling flow flowing into the inlet (Fleischman, fig. 3c shows a curved orifice).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Curving the vanes.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce the space the vanes take up while maintaining the flow distance between each vane. (Fleischman, col. 7, lines 45—49).
Regarding claim 7, the combined teachings teach:
The air-conditioning unit according to claim 1, wherein downstream portions of each of the plurality of rectifying plates extend parallel to the fan axis (Harris, fig. 3: the vanes 40 generally extend in a direction parallel to the fan axis, and this is remains true after the modification in view of Fleischman).
Regarding claim 9, the combined teachings teach:
The air-conditioning unit according to claim 1, wherein downstream portions of each of the plurality of rectifying plates extend parallel to the fan axis (Harris, fig. 3: the vanes 40 generally extend in a direction parallel to the fan axis, and this is remains true after the modification in view of Fleischman).
The combined teachings fail to explicitly teach:
upstream portions of each of the plurality of rectifying plates are curved relative to the fan axis and parallel to each other.
Fleischman (in the field of ventilation) teaches:
upstream portions of each of the plurality of rectifying plates are curved relative to the fan axis and parallel to each other (Fleischman fig. 4b is an embodiment where the openings are parallel to each other; this could be maintained with the curvature)
The combined teachings can be modified to meet this/these limitation(s) as follows:
Make the curved vanes of the combined teachings at the same orientation to each other as illustrated in Fleischman fig. 4b.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Ease assembly as the curved vanes being at a constant orientation would allow all vanes to be interchangeable and not require each vane to be treated differently in assembly.
Regarding claim 10, the combined teachings teach:
The air-conditioning unit according to claim 1, wherein a thickness of each of the plurality of rectifying plates in a thickness direction is larger on the outlet side of the rectifying passage than on the inlet side of the rectifying passage (Harris, fig. 3: see enlarged front section 42 of the vanes), and downstream portions of each of the plurality of rectifying plates extend parallel to the fan axis (Harris, fig. 3: the vanes 40 generally extend in a direction parallel to the fan axis, and this is remains true after the modification in view of Fleischman).
The combined teachings fail to explicitly teach:
upstream portions of each of the plurality of rectifying plates are curved relative to the fan axis and parallel to each other.
Fleischman (in the field of ventilation) teaches:
upstream portions of each of the plurality of rectifying plates are curved relative to the fan axis and parallel to each other (Fleischman fig. 4b is an embodiment where the openings are parallel to each other; this could be maintained with the curvature)
The combined teachings can be modified to meet this/these limitation(s) as follows:
Make the curved vanes of the combined teachings at the same orientation to each other as illustrated in Fleischman fig. 4b.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Ease assembly as the curved vanes being at a constant orientation would allow all vanes to be interchangeable and not require each vane to be treated differently in assembly.
Allowable Subject Matter
Claim 12 is allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 12, the subject matter not found was the second reduction ratio being smaller than the first reduction ratio, in combination with other elements of the claims. The closest art of record is Tashima (US-20200148025-A1, translation in file wrapper) in view of Takenoshita (JP-2010064597-A, translation in file wrapper), the combination of which teaches vehicle air conditioners with converging circular rectifiers. A modification of the device of Tashima in view of Takenoshita would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726. The examiner can normally be reached MTuWThF, 10am-12pm, 1pm-5pm, 6pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762